EXHIBIT 99.2 GRIFFON CORPORATION AND SUBSIDIARIES C ONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited ) At March 31, 2011 At September 30, 2010 CURRENT ASSETS Cash and equivalents $ 208,337 $ 169,802 Accounts receivable, net of allowances of $6,419 and $6,581 293,172 252,029 Contract costs and recognized income not yet billed, net of progress payments of $4,663 and $1,423 62,878 63,155 Inventories, net 270,501 268,801 Prepaid and other current assets 54,758 55,782 Assets of discontinued operations 1,543 1,079 Total Current Assets 891,189 810,648 PROPERTY, PLANT AND EQUIPMENT, net 337,198 314,926 GOODWILL 360,268 357,221 INTANGIBLE ASSETS, net 231,642 233,011 OTHER ASSETS 31,915 27,907 ASSETS OF DISCONTINUED OPERATIONS 5,136 5,803 Total Assets $ 1,857,348 $ 1,749,516 CURRENT LIABILITIES Notes payable and current portion of long-term debt $ 8,579 $ 20,901 Accounts payable 186,358 185,165 Accrued liabilities 77,088 124,700 Liabilities of discontinued operations 4,323 4,289 Total Current Liabilities 276,348 335,055 LONG-TERM DEBT, net of debt discount of $21,139 and $30,650 666,995 503,935 OTHER LIABILITIES 197,482 191,365 LIABILITIES OF DISCONTINUED OPERATIONS 7,282 8,446 Total Liabilities 1,148,107 1,038,801 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS EQUITY Total Shareholders Equity 709,241 710,715 Total Liabilities and Shareholders Equity $ 1,857,348 $ 1,749,516 GRIFFON CORPORATION C
